IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-10344

                         Summary Calendar


In the Matter of PAIGE BAYOUD,
                                          Debtor.



PHILIP S. BAYOUD,
                                          Appellant,

                              versus

JEFFREY MIMS; NABIL F. SAHLIYEH;
SETCO INTERNATIONAL FORWARDING
CORP.; DOUGLAS C. KITTELSON; HANNA
F. SAHLIYEH; HFS MANAGEMENT INC.;
WILLIAM L. HUTCHINSON; JOSEPH DAVID
BURLESON; JAWAD M. AL MOTAWA,
                                          Appellees.




          Appeal from the United States District Court
               For the Northern District of Texas
                         (3:98-CV-155-L)


                        September 26, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Appellant Philip Bayoud, brother of debtor Paige Bayoud,

appealed an order in the bankruptcy court by Judge Felsenthal

authorizing employment of a mediator to assist resolution of an

adversary proceeding between the trustee of Paige Bayoud’s estate

and various creditors. The district court dismissed the appeal as

interlocutory, also noting that Bayoud was not a party to the

adversary proceeding. It then denied appellant’s request for a

rehearing.      In   the     meantime,      the    mediation       was    successfully

completed. Appellant did not appeal the bankruptcy court’s final

order in the adversary proceeding.

      It   is   thus    apparent     that       appellant      lacks     standing,    the

challenged order is interlocutory and unappealable, and the appeal

is moot. Further, appellant makes no intelligible argument in his

appeal. Even construed liberally, because Bayoud appeals pro se,

his briefs present no more than a series of conclusory allegations

of criminal conduct by various parties that does not bear on the

challenged      order   in    any   way.    Worse,       the    record    reveals    that

appellant’s      aspersions     of   unspecified          fraud    upon    him    merely

reiterate claims he has made in various filings over the past two

and one-half years. These claims have been repeatedly rejected by

the   bankruptcy       court,   district        court,    and    this    court.     Judge

Felsenthal has sanctioned Bayoud on at least three occasions.

      We found Bayoud’s last appeal to be “patently frivolous,” and

although we declined to sanction Bayoud, we explicitly warned him

“that sanctions can be imposed for filing frivolous appeals such as

                                            2
this one. Further vexatious filings from Bayoud . . . will subject

Bayoud to monetary sanctions.”1

     We are unable to comprehend any basis for this appeal. Because

we find this appeal to be repetitive, frivolous, and vexatious, we

AFFIRM the district court’s dismissal of Bayoud’s appeal and

SANCTION Philip Bayoud in the amount of $250 to be paid to the

clerk of the court.




     1
       Bayoud v. Mims, No. 99-10484 (5th Cir. Dec. 27, 1999) (per
curiam) (unpublished).

                                  3